Citation Nr: 0110620	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability other than post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant served with the New Jersey Army National Guard 
between July 1965 and April 1969.  The unit to which the 
appellant was assigned in the National Guard was activated by 
the state for purposes of riot control in Newark, New Jersey 
from July 14 to July 17, 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The appellant was previously denied service connection for a 
psychiatric disability, other than PTSD, in 1975.  The 
present appeal regarding the appellant's attempt to reopen 
his claim in this regard arose from a June 1996 rating 
action.  In June 1997, the appellant submitted a notice of 
disagreement with that decision, and in July 1997, a 
statement of the case was issued.  Later that month, the 
appellant perfected his appeal in this regard upon the 
receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  
 
The appeal concerning service connection for PTSD arose from 
a June 1998, decision to deny that benefit.  A notice of 
disagreement with this decision was received at the RO in 
August 1998, and a statement of the case was issued in March 
1999.  The appeal was perfected in June 1999, upon the 
receipt at the RO of a VA Form 9.  

In February 2001, the appellant testified at a tele-video 
conference hearing before the undersigned.  At that hearing, 
he withdrew his appeals seeking to reopen claims of service 
connection for a back disorder and a skin disorder.  The 
following month, he submitted a written statement again 
expressing his wish to withdraw the claims concerning back 
and skin disabilities.  Therefore, such claims are not before 
the Board.  


REMAND

As an initial matter, it must be observed that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  
As to the specific development necessary in this case, 
regarding the claim for service connection for disability 
other than PTSD, it is noteworthy that a claim for such 
benefits was previously denied by the RO in 1975.  The RO 
determined that the psychiatric illness the appellant 
manifested beginning in 1969, occurred while he was on a 
period of inactive duty for training.  Since this was a 
disease process, rather than an injury, service connection 
for such disability could not be established as a matter of 
law, and the appellant's claim was denied.  See 38 U.S.C.A. 
§ 101(24), 106, 1110, 1131 (West 1991).  The appellant was 
informed of this decision, and of his appellate rights in 
September 1975.  He did not appeal that decision within one 
year, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

A claim that was the subject of a prior final denial may be 
reopened by submission of new and material evidence.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  Here, the RO does not appear to have made any 
determination as to whether the evidence submitted in 
connection with the appellant's current claim is new and 
material so as to reopen the previously denied claim.  
Furthermore, the Board observes that the appellant has not 
been provided with the appropriate law and regulations 
regarding finality of a prior decision or with a discussion 
of how such law and these regulations relate to his current 
claim.  Before the Board may enter its decision on this 
matter, such procedural errors must be corrected. 

Regarding the development necessary with respect to the 
appellant's claim for service connection for PTSD, the Board 
notes that it has been his contention that such disorder was 
precipitated by his National Guard service to help quell 
riots in Newark, New Jersey in July 1967, and/or being raped 
while serving in the National Guard.  

With respect to this Newark riot service, it has been 
confirmed that the unit to which the appellant was assigned 
in the National Guard was activated by the state of New 
Jersey for purposes of riot control in Newark, New Jersey 
from July 14 to July 17, 1967.  Similarly, an entry in what 
appears to the appellant's National Guard service personnel 
record suggests that the appellant was among those who served 
in this capacity.  This is reflected by the following entry 
in the "Remarks" section of those records, "State AD 14-17 
Jul 67 GO DoDNJ 14 Jul 67."  

To warrant service connection, a claimed disability must have 
been incurred in or aggravated by active military service (or 
be secondary to such disability).  38 U.S.C.A. § 1101.  The 
term active service includes active duty, any period of 
active duty for training, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).  It is not clear from the 
current record whether any service performed by those 
assigned to the National Guard unit activated by the state of 
New Jersey to control rioting in July 1967, may be considered 
to have been active service for purposes of establishing 
entitlement to VA benefits.  This is of obvious significance, 
since in addition to suggesting that the appellant served 
with this Guard unit in the capacity alleged, the evidence 
shows that a number of physicians who have treated him 
concluded that he has PTSD as a result of this riot control 
service.  Before a decision can be entered in this case, it 
must be determined whether the appellant's National Guard 
service was active military service as defined in the statute 
controlling entitlement to VA benefits.  

In addition to the foregoing, while it may well be that the 
appellant's service between July 14 and July 17, 1967, is not 
qualifying service for purposes of establishing service 
connection benefits, he has also contended that he has PTSD 
as a result of his rape during other National Guard service.  
Furthermore, there is medical evidence of record that links 
the appellant's current PTSD, to a rape.  In this regard, the 
Board notes that an individual who suffers from PTSD as a 
result of a sexual assault that occurred during inactive duty 
training may be considered disabled by an "injury" for 
purposes of 38 U.S.C.A. § 101(2) and § (24).  See VAOPGCPREC 
8-2001.  Thus, it is possible to establish service connection 
for PTSD as a result of a rape that occurred during inactive 
duty training.  It is unclear, however, if the appellant is 
alleging that he was raped while serving on a period of 
inactive duty training, (or active duty for training), or 
that it just happened to occur during the period of his 
contractual commitment with the National Guard.  The 
appellant should be asked to clarify this aspect of his 
allegation before a final determination is entered.  

While there are a number of threshold questions that must be 
answered before a final determination may be entered in this 
case, if it is determined that the appellant's Newark riot 
service was active service for purposes of VA benefits, 
and/or that he is alleging that he was raped while serving on 
inactive duty training, even further development with be 
necessary before a final determination is entered.  In 
particular, since the record shows that a number of 
psychiatric illnesses have been diagnosed in addition to 
PTSD, a current examination is necessary so that all current 
psychiatric diagnoses may be documented/reconciled.  This 
will also provide an opportunity for the examining physician 
to offer an opinion regarding the etiology of each of the 
appellant's psychiatric impairments.  In order to ensure a 
fully informed opinion is obtained, however, an attempt to 
obtain copies of the records of all of the appellant's 
psychiatric treatment will have to be undertaken.  In this 
regard, the Board recognizes that the appellant has not 
consistently reported the places at which he has received 
treatment, but enough information is already in the record, 
in addition to any further information the appellant may 
provide on this topic, to provide a basis for a reasonably 
comprehensive search.  

Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO should review the evidence of record 
obtained since the appellant's claim was denied in 
1975, and enter its determination as to whether new 
and material evidence has been submitted to reopen 
the appellant's claim for service connection for a 
psychiatric disability other than PTSD.  If the 
claim is reopened, the RO should conduct a de novo 
review of all the evidence of record, to determine 
whether service connection for a psychiatric 
disability other than PTSD may be granted.  If any 
decision is adverse to the appellant, he and his 
representative should be provided an appropriate 
supplemental statement of the case.  In particular, 
if it is determined that new and material evidence 
has not been submitted to reopen the appellant's 
claim, the supplemental statement of the case must 
contain citation to 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156.  It must also discuss how the 
cited law and regulations affect the decision and 
provide the reasons for the determinations made. 

2.  The RO should contact the appropriate office of 
the New Jersey National Guard and obtain copies of 
the documents from which they concluded the 
appellant's unit, Company C, 2nd Battalion, 113th 
Infantry, was State activated during the Newark 
riots of July 1967, and in particular whether that 
activation was authorized under the provisions of 
Title 10 or Title 32 of the United States Code.  In 
this regard, the RO should specifically request a 
copy of the document referred to in the appellant's 
service personnel file, identified as [redacted]
14 July 1967.  

3.  The RO should also ask the appellant to 
identify all sources of psychiatric treatment he 
received since 1968.  The RO should obtain and 
associate with the claims file, copies of all 
records of treatment the appellant identifies that 
are not already associated with the claims file.  
Regardless of his response, the RO should attempt 
to obtain copies of the appellant's psychiatric 
treatment from the following places or individuals:  

Bergen Pines Hospital, Paramus, New 
Jersey 07652  for treatment in May and 
June 1969; in August 1969, and in May and 
June 1972.

Ralph J. Fioretti, MD. 365 Rochelle Ave., 
Rochelle Park, NJ 07662, for treatment in 
1969 and 1975.  

Columbia Presbyterian Hospital, 622 West 
168th Street, New York, NY 10032 for 
treatment from June 1969 to November 
1970.  

Dr. Adolfo Zier, 663 Queen Ann Rd., 
Teaneck, NJ 07666 for treatment from 
November 1970 to October 1973.

Bergen Community Mental Health Center in 
Saddle Brook NJ 08589 for treatment in 
January 1973, and from October 1973 to 
October 1974.

St. Luke Hospital, 421 W. 113 St., New 
York NY 10025 for treatment in April 1968 
and from February to March 1975.

Dr. John Milici, 365 Park Ave. New York, 
NY 10022, for treatment from February 
1975 to April 1975. 

Hackensack Hospital in Hackensack, New 
Jersey for treatment in January 1980. 

Professional Therapies, Inc. 7537 Forest 
Oak Blvd., Spring Hill, Florida 34608.

Seven Rivers Hospital, Crystal Rivers, FL 
for treatment in March 1992.

Charter Hospital of Pasco, in Lutz, FL 
for treatment in January 1993.

St. Joseph Hospital in Tampa, Florida for 
treatment in 1993. 

Enrique Y. Galura, MD 2338 U.S. 19 Suite 
201
Holiday, FL 34691 for treatment since 
1993.  

VA treatment records dated after 1997 
from the Port Richey Outpatient Clinic.  

4.  Consistent with VA Manual M21-1, Part III, 
5.14(c), the RO should develop evidence pertaining 
to the appellant's allegations of rape and sexual 
assault in service as they relate to his claim for 
PTSD.  

5.  The RO should obtain from the Social Security 
Administration copies of records upon which the 
appellant's award of any Social Security 
Administration disability benefits was based.  

6.  The appellant should be scheduled for a VA 
psychiatric examination.  The examining 
psychiatrist should review the appellant's claims 
file in conjunction with the examination.  The 
examiner should report pertinent complaints, 
clinical findings, and all current diagnoses.  For 
any psychiatric disorder diagnosed other than PTSD, 
the examiner should provided an opinion, based on 
the examination and review of all the evidence, as 
to the date of onset of such disability.  If PTSD 
is diagnosed, the examiner should express an 
opinion as to whether the appellant's claimed 
stressor(s) in military service are the basis for 
the PTSD.  Any stressor linked to a diagnosis of 
PTSD should be identified in as precise terms as 
possible.  The clinical findings and reasoning 
which form the basis of the opinions requested 
should be clearly set forth with citation to 
appropriate supporting records.  In the event the 
examiner finds that the appellant does not have 
PTSD, that conclusion should be reconciled with any 
of record to the contrary. 

7.  The RO should review the evidence, and ensure 
that all of the foregoing development is completed.  
The RO must also ensure that all notification and 
development actions required by the VCAA are fully 
carried out.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures in sections 3 and 4 of the 
Act are fully complied with.  For further guidance 
on the processing of this case in light of the 
changes in the law, the RO should refer to any 
pertinent guidance that is provided by the 
Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.  

8.  The RO should then enter a determination 
regarding service connection for PTSD or a 
psychiatric disorder other than PTSD.  If the 
claims remain denied, the appellant and his 
representative should be provided an appropriate 
supplemental statement of the case.  After a 
reasonable period of time to respond has been 
provided, the case should be returned to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

